Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3, 4, 5, 6, 7, 8, 9, 10 and 11 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Peng US 20190238488, 08/2019, discloses information processing and storage to determine a resource package parameter with acquisition and deduction (Fig. 1). 
Georgi US 10157400, 12/2018, discloses an interoperable reward currency system (Fig. 1). 
Basye US 20160379638, 12/2016, discloses an input speech quality matching system for recognition between audio and operation (Fig. 1). 
Erez US 20160232480, 08/2016 discloses a system for enabling gifting of a gift product on a legacy merchant store front. 
Kramer US 20150213438, 07/2015, discloses a system for distributing gift cards and advertising. 
Boyd US 20130226694, 08/2013, discloses an advertising gift card offer for free virtual currency or digital production of online publisher at electronic payment platform. 
Patel US 20120254312, 10/2012 discloses a method for incenting gratitude in a network. 
Severo, et al., in “The Economy of the Digital Gift: From Socialism to Sociality Online,” from Theory, Culture and Society, January 2016, discloses gift exchange in online social media.

35 U.S.C. Subject Eligibility: 
Applicant’s remarks (11/30/2021) in response to Office Action (9/1/2021) with respect to the 35 U.S.C. 101 rejection have been fully considered and are persuasive.  The 35 U.S.C. 101 rejection is hereby withdrawn and Applicant’s remarks are hereby incorporated as reasons for overcoming the 35 U.S.C. 101 rejection. 
For these reasons, the claims are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M DUCK whose telephone number is (469)295-9049.  The examiner can normally be reached on MON-FRI: 8AM – 5 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Michael Anderson can be reached on 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BRANDON M DUCK/               Examiner, Art Unit 3698                                                                                                                                                                                         /OLABODE AKINTOLA/Primary Examiner, Art Unit 3691